Since the decision of these cases by this Court, the trustees *Page 291 
under the will of George Brown, the elder, have filed a petition asking further instructions as to their duties with respect to the fund which by that will was made subject to the power of appointment conferred upon the testator's daughter, Mrs. Greenway. The precise questions upon which the opinion of the Court is now asked are as follows: First. What is the character of the life estates which by the former judgment of this Court were held to be valid; that is to say, are those life estates equitable or legal? Secondly. If legal, who is to be entrusted with the possession of the corpus of the fund; that is to say, are the securities which yield the life tenants income and in which the remainders are now invested, to be held by the trustees under the will of George Brown during the lives of the life tenants, or must a trustee or trustees be appointed by decree to preserve the remainders for the benefit of the remaindermen?Thirdly. If trustees must be appointed for the purposes just indicated will it be their duty to sub-divide the investments into as many parcels as there are life estates, or will they be permitted to hold them in solido and to divide the income amongst the respective life tenants? Fourthly. From what date are the legacies of one hundred thousand dollars to Mrs. Whitridge and of ten thousand dollars each to the two daughters of Alexander Brown to bear interest?
First. We are of opinion that the life estates already alluded to are legal and not equitable estates. It will be remembered that under the sixth article of the will of the late George Brown, the elder, two-fourteenths of the rest and residue of the remainder of his estate were given in trust to certain named trustees for the use and benefit of his daughter, Mrs. Grace Ann Greenway, for and during the term of her natural life. The trustees were charged with active duties with respect to thecorpus of that trust fund and also with respect to the interest and income arising therefrom during the period of the life estate mentioned. In and by the same article of the testator's will, Mrs. Greenway was given a power of appointment over the trust fund, and it was declared that in the event of the life tenant's death without leaving a child or children, the *Page 292 
trustees should continue to hold the trust fund "to and for" such of the other children of the testator, or their descendants, in such proportion and for such estate and estates therein, either in fee or for a less estate, and with such limitations and conditions as Mrs. Greenway, might by any instrument of writing in the nature of a last will and testament name, limit and appoint. Mrs. Greenway in execution of this power did limit and appoint to the persons named in the fifth clause of her will certain life estates with remainders over. The remainders, thus limited, we have declared to be void and we have held the life estates to be valid. Now the question is, are the life estates thus created equitable or legal?
It will be noticed that nowhere in the will of George Brown, the elder, is there a single active duty prescribed to be performed by the trustees after the death of Mrs. Greenway. The declaration that they shall continue to hold the two-fourteenths "to and for" such of the persons as Mrs. Greenway might by her last will and testament appoint, creates no active duties for the trustees to perform either towards or concerning the fund itself, or the income that may accrue thereon, or the persons entitled to that fund under the allotments made in the will of Mrs. Greenway or the persons who would take in the event of her failure to make allotments. Now it is a perfectly well-settled principle, which has often been recognized and applied by this Court, that where an estate is given to trustees and their heirs in trust to pay the income to a person for life and at his or her decease merely to hold the same for the use of other persons named, the trust ceases upon the death of the life tenant, for the reason that it remains no longer an active trust. The Statute of Uses in such cases immediately executes the use in those who are limited to take the estate after the death of the life tenant, and the trustees cease to have anything in the estate, not because the Court has abridged their estate to the extent of the trust, but because the cestui que trust having the fee or legal estate the Statute of Uses has executed it in him. Perry on Trust, sec. 320; Ware v. Richardson, 3 Md. 542; Lewin on Trust (9 ed.), ch. 12, sec. 1; Kenrick v. Lord *Page 293 Beauclerck, 3 B.  P. 178; 3 Jarman on Wills (5 Amer. ed.), 60; Abell v. Abell, 75 Md. 61; Long v. Long, 62 Md. 65.
The Statute of Uses is applicable to wills; 3 Jarman on Wills
(5 Amer. ed.), 50. As we have just said no duty is imposed upon the trustees to be discharged towards or in behalf of the persons whom Mrs. Greenway might name in the allotment of the trust estate nor towards or in behalf of the persons entitled in the event of her failure to make allotments. There is no instruction to pay over the income to such person or persons or to invest it; nor is there any authority given to the trustees to collect the income after the death of the life tenant. Instead of such an instruction being given the property is bequeathed to the trustees to have and hold "to and for" the persons Mrs. Greenway might nominate and appoint to receive it or in default of such appointment "to and for" the persons named by the testator. This is a mere naked trust without active duties of any kind. Under such circumstances the Statute of Uses, 27 Henry, 8 ch. 10, transfers the use in possession by converting the estate or interest of the cestui que trust into a legal estate and by destroying the intermediate estate of the trustee. Or to put it more concisely; when the purposes for which it was created are satisfied the estate of the trustee ceases to exist and his title becomes extinct. Doe v. Considine, 6 Wallace, 458; Young v.Bradley, 101 U.S. 782; Doed., White v. Simpson, 5 East. 163. If the trust as to the life estates does not cease then there is no reason why it should not continue with respect to the one hundred thousand dollars allotted to Mrs. Whitridge and the twenty thousand dollars allotted to the daughters of Alexander Brown; because to these specific allotments precisely the same language as that pertaining to the life estates is applicable, namely, that the trustees shall hold them "to and for" those legatees. Inasmuch, then, as the life estates are legal and not equitable, and inasmuch as the life tenants are also entitled to vested remainders in a portion of the two-fourteenths disposed of under the will of George Brown, the elder, the two estates, the life and the remainders, coalesce and unite in the same individuals *Page 294 
and those individuals take, to the extent of the respective vested remainders; an absolute estate disengaged from any trust whatever.
Secondly. With respect to that portion of the estates in remainder in which the life tenants are only entitled to a life interest, that is to say, that portion which after the termination of the life estates belongs to Mrs. Whitridge and to Alexander Brown, and in which the life tenants have no vested interests in remainder, the trustees under the will of George Brown have no active duties to perform and, therefore, for the reasons hereinbefore assigned, the trust has ceased. This being so the parties entitled in remainder to this portion of the residue of the two-fourteenths may go into a Court of equity and procure the appointment of a trustee to take possession of the fund for its preservation and to pay over the income arising out of it to the parties entitled to the life estates therein. By that proceeding the life tenants will be secured their income therefrom, and the remaindermen will be protected against loss of the principal.
Thirdly. To preserve equality amongst the remaindermen the trustee or trustees appointed for the preservation of the remainders should set apart and apportion, as far as practicable, the investments in which the trust funds constituting that portion of the remainders may be invested, into as many equal parts as there are life estates. If the whole fund should be heldin solido then as each life estate drops out it will be necessary, in turning over to the remaindermen that portion of the remainder, to sell or dispose of, in some other way, so much of the total remainder as represents the particular life estate thus terminated; whereby it might so happen that upon the final termination of all the life estates the portion remaining would by reason of depreciation in the value of the securities in which the whole had been invested be of comparatively trifling value.
Fourthly. Both Mrs. Whitridge and the Misses Brown, daughters of Alexander Brown, are entitled to interest on their respective legacies from a period of time when those legacies *Page 295 
are payable, that is to say, from one year after the death of Mrs. Greenway, she not having stood towards them in locoparentis. Von Der Horst v. Von Der Horst, 88 Md. 130.
These views cover all the points upon which our opinion has been sought and we will direct a decree to be drawn conforming thereto.
(Decided June 8th, 1904.)